Exhibit 10.2

STOCK OPTION AWARD AGREEMENT

pursuant to the
XETA TECHNOLOGIES, INC.
2004 OMNIBUS STOCK INCENTIVE PLAN

SUMMARY OF STOCK OPTION AWARD

Employee Name (the “Employee”):

 

 

Date of Grant (“Date of Grant”):

 

 

No. of Shares Subject to Option  (the “Shares”):

 

 

Exercise Price per Share  (the “Exercise Price”):

 

 

 

 

Vesting Date (the “Vesting Date”):

 

 

Option Expiration Date:
(the “Expiration Date”)

 

 

 

 

Identification of Option as either

 

 

(check one):

 

                 Incentive Stock Option

 

 

                 (subject to Section 2 below)

 

 

        OR

 

 

                 Non-qualifying Stock Option

 

The foregoing Stock Option Award was granted by XETA Technologies, Inc. (the
“Company”) on October 19, 2006 pursuant to its 2004 Omnibus Stock Incentive Plan
as amended April 15, 2004 (the “Plan”), and is subject to all of the terms and
conditions set forth in this Stock Option Award Agreement (the “Agreement”) and
the Plan, all of which are deemed incorporated herein in their entirety as one
single and fully integrated agreement.

TERMS OF AWARD

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Plan.

1.             Grant of Option.  As of the Date of Grant, the Company has
granted to the Employee a right to purchase the Shares at the Exercise Price per
share, subject to the terms and provisions of this Agreement and the Plan, as
may be amended from time to time (the “Option”).  Except as otherwise provided
in Section 6 below, the Option will automatically expire on the Expiration
Date.  In no event shall the Option or any portion thereof be exercised or
deemed exercisable at any time beyond the Expiration Date.

2.             Qualification of Option.  The Option is intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares


--------------------------------------------------------------------------------




designated as Incentive Stock Options which become exercisable for the first
time by the Employee during any calendar year (under the Plan and any other
stock option plans of the Company) exceeds $100,000, the Shares that exceed such
limit (according to the order in which they were granted) shall be treated as
Non-Qualified Stock Options for tax purposes.

3.             Option Term.  The Option shall have a term of five (5) years
measured from the Date of Grant (the “Term”) and shall accordingly expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Section 6 below or otherwise as may be provided under the Plan.

4.             Vesting Schedule and Right to Exercise.  The Option shall be
unvested until October 19, 2009 when it will become fully vested and
exercisable.  Once the Option is vested, the Option may be exercised in whole or
in part at any time and from time to time during the Term until the Expiration
Date, or until sooner termination of the Term pursuant to Section 6 below or as
otherwise may be provided under the Plan.

5.             Manner of Exercising Option.

(a)           Notice of Exercise.  The Option shall be exercisable by delivering
a written notice at least one business day in advance of the proposed exercise
date.  The notice shall be delivered to the attention of the Company’s Corporate
Secretary at the Company’s principal office in Broken Arrow, OK.  The notice
shall be signed by the Employee (or such other person as may have the right to
exercise the Option) and shall state (i) the election to exercise the Option,
(ii) the whole number of shares in respect of which the Option is being
exercised, and (iii) the date of the proposed exercise.

(b)           Payment.  Payment of the Exercise Price for the shares purchased
upon exercise shall be made on or before the proposed exercise date either by:

(i)                                  cash, certified check, bank cashier’s check
or wire transfer;

(ii)                               payment through a broker-dealer sale and
remittance procedure pursuant to which the Employee (x) shall provide written
instructions to a brokerage firm to effect the immediate sale of some or all of
the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares, and (y) shall provide written
instructions to the Company to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction;

(iii)                            delivering (x) such number of shares of common
stock in the Company which have been owned by the Employee for at least six
months, and which have a Fair Market Value as of the Exercise Date equal to the
Exercise Price due for the purchased shares, and (y) appropriate stock powers
duly signed by the Employee; or

2


--------------------------------------------------------------------------------




(iv)                              any combination of the foregoing methods or
such other method as may be permitted by the Committee.

(c)           Taxes.  The Employee shall make appropriate arrangements with the
Company for the satisfaction of all federal, state and local income and
employment tax withholding obligations applicable to the Option exercise, as
provided under the Plan.

(d)           Other Documentation.  The Employee shall execute and deliver to
the Company such written representations as may be requested by the Company in
order for it to comply with applicable requirements of federal and state
securities laws, as well as any other applicable laws, rules or regulations.

(e)           Exercise Date.  The Option shall be deemed to be exercised upon
receipt by the Company of each of the foregoing (the “Exercise Date”).

6.             Termination of Employment.

(a)           If the Employee’s employment with the Company terminates for any
reason before the Option vests, then the Option shall automatically expire upon
such date of termination and cease to be outstanding.

(b)           If, after the Option vests, the Employee’s employment with the
Company terminates:

(i)            for any reason other than death, Disability or Cause, the
Employee will have the right to exercise the Option for a period of three months
(or 120 days in the case of a Non-Qualified Stock Option) following the date of
such termination or until the Expiration Date, whichever first arrives.  At the
end of such three months (or 120 days if applicable), the Term of the Option
will expire;

(ii)           due to the Employee’s death, then the Employee or the person or
persons to whom his rights pass by will or by the laws of descent and
distribution, will have the right to exercise the Option for a period of one (1)
year following the Employee’s date of death or until the Expiration Date,
whichever first arrives;

(iii)          due to the Employee’s Disability, then the Employee or his duly
appointed guardian, if any, will have the right to exercise the Option for a
period of  one (1) year after the date of such termination or until the
Expiration Date, whichever first arrives;

(iv)          for Cause (as defined in the Plan), the Option shall be
immediately forfeited unless already duly exercised prior to the date of such
termination for Cause.

 (c)          Notwithstanding anything to the contrary contained in this
Agreement, in no event shall the Option be exercised at any time after its
Expiration Date.

3


--------------------------------------------------------------------------------




7.             Shareholder Rights.   No certificates for shares purchased by
exercise of the Option shall be issued until all requirements for exercise of
the Option under Section 5 of this Agreement and under the Plan have been
satisfied with respect to such Shares.  The Employee shall not be deemed to be a
shareholder or to have any rights of a shareholder with respect to any Shares
until such time as a certificate for the shares purchased upon exercise has been
issued.

8.             Transferability.  The Option is not transferable and may not be
assigned by the Employee, other than by will or by the laws of descent and
distribution following the Employee’s death.  A transfer by will or by the laws
of descent and distribution shall not be effective to bind the Company until the
documents described in Section 20 of the Plan have been duly provided to the
Company.  Notwithstanding the foregoing, Options that are not Incentive Stock
Options may, in the sole discretion of the Committee, be transferred during the
Employee’s lifetime to certain family members only upon the conditions and as
further prescribed in Section 20 of the Plan.

9.             Change in Control.  In the event of a Change in Control as
defined in the Plan, the Option will be governed by the terms of Section 7(f) of
the Plan.

10.          Construction; Governing Law.  This Agreement and the Option
evidenced hereby are made and granted pursuant to the Plan and in are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Committee we respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the Option.  In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall govern.  This Agreement
shall be governed by the laws of the State of Oklahoma, without resort to that
state’s conflict-of-laws rules.

11.          Nature of Option and Acknowledgement of Employee.  In accepting the
Option, the Employee acknowledges and agrees that:

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan or this
Agreement;

(b)           the award of the Option is voluntary and does not create any right
on the part of the Employee to receive future grants of options; all decisions
with respect to future option grants, if any, will be at the sole discretion of
the Company;

(c)           neither the Option, nor this Agreement confers upon the Employee
any right with respect to the continuation of employment with the Company; and

(d)           the future value of the Shares is unknown and cannot be predicted
with any degree of certainty.

4


--------------------------------------------------------------------------------




EXECUTED in Broken Arrow, Oklahoma, on and as of the Effective Date.

XETA TECHNOLOGIES, INC.

 

 

 

Jack R. Ingram

Chief Executive Officer

 

 

“Employee”

 

 

 

 

5


--------------------------------------------------------------------------------